DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 4/21/22, claims 8-17, 19-25 are currently pending in the application, with claim 19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-17, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over News et al. (US 2007/0010625 A1).
News teaches an olefin polymer composition comprising by weight, A) 60-95% of a propylene homopolymer (reads on homopolypropylene) or copolymer having a Polydispersity Index (P.I., i.e. Mw/Mn) value of from 4.6 to 10 and a Mz/Mw of A equal to higher than 3.6, in particular from 3.6 to 7, and B) 5-40% of a copolymer of ethylene containing from 40% to 70% of propylene or C4-C10 -olefins, or of combinations thereof, and having a melt flow rate (MFR) of from 0.5 to 45 g/10 min, at 230oC, under 2.15 kg load (Ab., [0006-0013]). News further teaches A) as having a fraction insoluble in xylene at 25oC., of higher than 98 mole %, preferably from 98.5 to 99.5 mole % [0007]. It is noted that according to the instant specification (page 20, lines 10-15) and claim 11, ethylene is an -olefin. Thus, the disclosed ethylene copolymer may be an ethylene-propylene copolymer which reads on claimed propylene--olefin copolymer.
News is silent with regard to a olefin polymer composition comprising a polypropylene homopolymer having claimed amount of atactic polymer content, and satisfying other parameters in ranges as in the claimed invention (claim 8).
News teaches Mw/Mn and Mz/Mw of component A), which may be polypropylene homopolymer, which overlap in scope with claimed ranges. Additionally, News teaches an ethylene copolymer in an overlapping amount, wherein the ethylene copolymer may be an ethylene-propylene copolymer, and the melt flow rate of the olefin composition which overlaps in scope with that of the claimed impact copolymer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
News teaches A) as having a fraction insoluble in xylene at 25oC., of higher than 98 mole % [0007], i.e. calculated xylene soluble fraction of A) may be lower than 2 mol% (i.e. <100-98 and includes 0), and preferably from 0.5 to 1.4 mol%. According to the instant specification (page 1, lines 25-27), the xylene soluble fraction is synonymous with atactic polypropylene. 
Given the generic teaching in News on olefin polymer compositions and melt flow rates thereof, the teaching on suitable ranges for Mw/Mn, Mz/Mw and the xylene insoluble content of constituent polypropylene A), and the teaching on the amount and scope of ethylene copolymers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an olefin polymer composition having a melt flow range within the claimed range, comprising polypropylene homopolymer having any xylene insoluble mol% within the disclosed range, including those having a soluble content of 0 mol%, i.e. 0 wt.% or greater, and having Mw/Mn and Mz/Mn within the claimed range, and an ethylene-propylene copolymer in an amount that falls within the scope of the claimed invention (obviates claim 8). With regard to the preamble “An impact copolymer” of claim 8, the preamble is not seen to result in any structural/compositional difference between the instantly claimed invention and an olefin composition within the scope of News et al., and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claims 9 and 11, News teaches a copolymer of ethylene containing from 40% to 70% by wt. of propylene, i.e. ethylene at 60 to 40 % (Ab.).
With regard to claims 10, 12 and 23, although the claimed properties are not explicitly disclosed, News teaches and exemplifies polymerization protocol and reactor design for preparing a composition comprising propylene homopolymer and ethylene copolymer ([0015-0066, 0088, 0103-0112], TABLE 1). Moreover, the claimed properties are experimentally measured properties and the burden is shifted to Applicants to establish that the intrinsic viscosity and crystallinity of News’ ethylene copolymers and melt flow rates of propylene homopolymers are mutually of the claimed ranges. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 13, News teaches compositions having a flexural modulus within the range of 900 to 2000 MPa ([0009-0012], Table 2).
With regard to claim 14, News teaches a composition having an Izod impact strength at 6.6 KJ/m2 (Table 2). A skilled artisan would have found it obvious to formulate an olefin polymer composition that falls within the scope of the claimed invention, and reasonably expect the same to have an impact strength as in the claimed invention, absent evidence to the contrary.
With regard to claims 15-17, News teaches polymerization in a series of three reactors, the first two being liquid phase reactors for preparing component A) and the third fluid bed gas phase reactor for preparing component B), using Zeigler Natta polymerization catalysts, including those having at least two different internal electron donors ([0015-0019, 0034-0057, 0109], ref. claim 4). As such, the patentability of a product claim rests on the product formed, not on the method by which it is produced. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
With regard to claim 24, News teaches an olefin polymer composition comprising a propylene homopolymer, i.e. homopolypropylene, and an ethylene copolymer, which may be an ethylene-propylene copolymer as essential components and meets the claimed limitation (Ab., Example 1). While it is recognized that the phrase “consisting essentially of” narrows the scope of the claim to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.
With regard to claim 25, News teaches an olefin polymer composition comprising 5-40% by wt. of a copolymer of ethylene B).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over News et al. (US 2007/0010625 A1), in view of Leskinen et al. (US 2013/0281630 A1).
The discussion with regard to News from paragraphs, 4, 6-8 above is incorporated herein by reference.
News is silent with regard an olefin polymer composition comprising a first and second propylene homopolymer having differing melt flow rates within the scope of the claimed invention (claims 20-22), or a propylene homopolymer having a melt flow rate (MFR) within a range recited in claim 23.
The secondary reference to Leskinen teaches heterophasic propylene copolymer (HECO) comprising: (a) a polypropylene matrix comprising: (a1) a first propylene homopolymer fraction (PPH1) with a melt flow rate MFR2 (measured according to ISO 1133, 230oC, 2.16 kg [0025]) in the range of >200 to 500 g/10 min, (a2-1) a second propylene homopolymer fraction (PPH2) with a melt flow rate MFR2 (in the range of >30 to <200 g/10 min or, (a2-2) a second propylene homopolymer fraction (PPH2) with a melt flow rate MFR2 in the range of >5 to <30 g/10 min and, (a 3-1) a third propylene homopolymer fraction (PPH3) with a melt flow rate MFR2 in the range of >0.03 to <5 g/10 min, if the second propylene homopolymer fraction is fraction (a 2-1) or, (a 3-2) a third propylene homopolymer fraction (PPH3) with a melt flow rate MFR2  in the range of >30 to <200 g/10 min, if the second propylene homopolymer fraction is fraction (a 2-2), wherein the polypropylene matrix has a melt flow rate MFR2 in the range of 30 to 500 g/10 min, and a xylene cold soluble fraction determined at 23oC of 0.5 to <2.0 wt %, (b) an elastomeric propylene copolymer dispersed in said matrix, wherein (i) said heterophasic propylene copolymer has a melt flow rate MFR2 in the range of 25 to 200 g/10 min (Ab.) and wherein the elastomeric propylene copolymer may be ethylene-propylene copolymer [0028]. The reference further teaches that the disclosed heterophasic propylene copolymers have improved stiffness /impact/flowability balances, which are suitable for injection moulding applications, preferably for thin-walled packaging [0001]. 
Given the teaching in Leskinen on heterophasic propylene copolymer comprising a plurality of propylene homopolymers having differing melt flow rates, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify News’ compositions to include propylene homopolymers having differing melt flow rates, including those that fall within the scope of the claimed invention so as to provide for advantages disclosed in Leskinen (obviates claim 20-22).
With regard to claim 23, Leskinen teaches that the beneficial property profile regarding stiffness/impact/flowability balance can be achieved with a heterophasic propylene copolymer comprising a polypropylene matrix with a high melt flow rate MFR2 [0011], ranging from 30-500 g/10 [0018].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14 of copending Application No. 16/624630 (reference application, amdt. dated 2/14/22). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-7 are as follows:

    PNG
    media_image1.png
    400
    940
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    910
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    87
    914
    media_image3.png
    Greyscale

Thus, polypropylene of copending claim 1 (reads on impact copolymer) has a melt flow rate of at least 20 g/10 min, and comprises a homopolypropylene and 2 wt.% to 40 wt.% of propylene--olefin copolymer. The upper limit of the melt flow rate in copending claim 1 is open ended and may encompass 40 to 16- g/10 min.
Copending claims are silent with regard to Mw/Mn and Mw/Mw ratios, and the
atatcic polypropylene content in homopolypropylene as in the claimed invention (claim 8).
As stated in paragraph 6 above, where the claimed ranges "overlap or lie inside ranges
disclosed by the prior art” a prima facie case of obviousness exists.
Copending 6 recites a lower limit of Mz of the homopolypropylene of at least 1,100
kg/mole. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an
application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422
F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, according to copending specification
(PGPUB-[0078]), the Mz of the homopolypropylene is at least 1,100 kg/mole and up to
4,500kg/mole. Based on the disclosed Mz range in the specification, the Mz/Mn ratio of 70 to 160 of copending claim 7, and based on Mw range of 150,000 g/mole to 400,000g/mole of copending claim 5, the calculated range of Mz/Mw of the homopolypropylene is 2.75 to 40, and the calculated range of Mw/Mn ratio is 2.33 to 58.18, i.e. ranges which overlap in scope with claimed ranges. Additionally, copending claim 11 recites a process by which the prolyproplylene of copending claim 1 is prepared, which is substantially same as the process disclosed in instant claim 15. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polypropylene of copending claims comprising a homopolypropylene having a Mw/Mn and Mz/Mw ratio within the claimed range, and a propylene--olefin copolymer in an amount within the claimed range, by a process of copending claim 11, and reasonably expect the homopolypropylene to have the claimed atactic polypropylene content of less than 1.1 wt.% based on the wt. of homopolypropylene and atatctic polypropylene, absent evidence to the contrary (obviates claims 8 and 24). As stated in paragraph 8, the preamble “An impact copolymer” of claim 8 is not seen to result in any structural/compositional difference between the instantly claimed invention and the polypropylene of copending claims, and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim regard to claims 9 and 10, copending claim 1 recites a range from
30 wt % to 50 wt % of olefin derived units by weight of the propylene--olefin copolymer,
and the propylene--olefin copolymer having an intrinsic viscosity within the range from 4 to 9
dL/g.
With regard to claim 11, copending claim 4 meets the claimed limitation.
With regard to claim 12, copending claim 1 meets the claimed limitation.
With regard to claims 13 and 14, copending claims 9 and 10 recite a lower limit that for the flexural modulus and Izod impact strength. The open-ended upper limits encompass claimed flexural modulus and Izod impact strength. Moreover, according to the copending specification, the ICPs have a flexural modulus of at least 1400 to 2000 MPa, and an Izod impact of at least 3 up to 6 KJ/m2 [PGPUB-0079].
With regard to claim 15-17, copending claims 11-13 meets the claimed limitations.
With regard to claims 20-22, copending claim 8 recites that the homopolypropylene comprises two homopolypropylene having different MFRs. Additionally, according to the copending specification (PGPUB-[0090]), homopolypropylene, alone or as part of the ICP, comprises a first homopolypropylene having an MFR of less than 5, or 2, or 1, or 0.5 g/10 min, and a second homopolypropylene having an MFR of greater than 100, or 200, or 300 g/10 min, thereby obviating the claimed limitations.
With regard to claim 23, copending claim 1 meets the claimed limitation.
With regard to claim 25, copending claim 1 recites an overlapping range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment dated 4/21/22, all objections and claim rejections set forth in the office action dated 3/9/22 are withdrawn. Applicant’s arguments with respect to claim rejections and applied art have been duly considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges Applicant’s request that the non-statutory double patenting rejection be held in abeyance until allowable subject matter has been identified, and Applicant’s intent to file a terminal disclaims if the only rejection remaining is the present application is the double patenting rejection. However, per MPEP 804 (I) (B) (1), “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application' s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated”. Therefore, the rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or a terminal disclaimer is filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762